Case 8:20-cv-01780-JLS Document 7 Filed 10/09/20 Page1of1 Page ID #:33

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. SACV 20-01780-JLS Date October 9, 2020

 

 

Title In re Bruce Elieff

 

PRESENT: HONORABLE JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

Melissa Kunig Not Reported
Deputy Clerk Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANT:
None Present None Present

PROCEEDINGS: (INCHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR
LACK OF PROSECUTION

The appeal in the above bankruptcy matter has been assigned to this Court. Pursuant
to the Notice Regarding Appeal from Bankruptcy Court issued by this Court on September 21,
2020 [5], appellant was ordered within fourteen days after filing the notice of appeal, to file the
following:

° (i) a designation of record;
° (ii) a statement of issues on appeal; and
° (iii) a notice regarding the ordering of transcripts.

Each of the above documents must be filed with the Clerk of the Bankruptcy Court, with
an original and two copies, and not with the Clerk of the District Court. The Notice Regarding
Appeal from Bankruptcy Court stated that the “failure of either party to comply with the time
requirements as stated in this notice and applicable rules may result in the dismissal of the
appeal or the right to oppose the appeal. Only once the parties file the required documents
with the Bankruptcy Court can that court issue a Notice of Bankruptcy Appeal Record
Availability to the Clerk of the District Court. To date, and despite the expiration of designated
time within which to do so, the Appellant has not filed all of the required documents.
Accordingly, Appellant is hereby ordered to show cause in writing, on or before October 23,
2020 why this appeal should not be dismissed for lack of prosecution. Failure of Appellant to
make an adequate and/or timely response to this Order will result in the dismissal of the
appeal.

 

Initials of Deputy Clerk mku

 

CC: BANKRUPTCY COURT; BAP

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
